Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 1 of 32 PageID #: 27880




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,
   PAR STERILE PRODUCTS, LLC,
   and ENDO PAR INNOVATION
   CO:tvfi>ANY, LLC,


                           Plaintiffs,
                                              Civil Action No. 18-0823-CFC-JLH
                    V.

   EAGLE PHARMACEUTICALS
   INC.,

                           Defendant.


   Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, Delaware;
   Martin J. Black, Sharon K. Gagliardi, Brian M. Goldberg, Daniel Roberts,
   DECHERT LLP, Philadelphia, Pennsylvania; Robert D. Rhoad, DECHERT LLP,
   Princeton, New Jersey; Jonathan D.J. Loeb, DECHERT LLP, Mountain View,
   California; Blake B. Greene, DECHERT LLP, Austin, Texas

                     Counsel for Plaintiffs

   David E. Moore, Bindu A. Palapura, Stephanie E. O'Byme, POTTER
   ANDERSON & CORROON, LLP, Wilmington, Delaware; Bryan S. Hales,
   KIRKLAND & ELLIS LLP, Chicago, Illinois; Jay P. Lefkowitz, Jeanna M.
   Wacker, Benjamin A. Lasky, Sam Kwon, Matthew Lembo, Christopher J. Citro,
   KIRKLAND & ELLIS LLP, New York, New York

                     Counsel for Defendant


                           MEMORANDUM OPINION

   August 31, 2021
   Wilmington, Delaware
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 2 of 32 PageID #: 27881




                                                               COLM F.COOI.i y
                                                                    CHIEF JUDGE

         Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par

   Innovation Company, LLC (collectively, Par) have sued Defendant Eagle

   Pharmaceuticals Inc. for infringement of two patents: U.S. Patent Nos. 9,744,209

   (the #209 patent) and 9,750,785 (the #785 patent). Par alleges that Eagle' s

   submission to the Food and Drug Administration (FDA) of an Abbreviated New

   Drug Application (ANDA) for approval to market generic versions of Par's

   Vasostrict® drug product constitutes infringement of the asserted patents pursuant

   to§ 27l(e)(2)(A) of the Patent Act, 35 U.S.C. § 100, et seq. Eagle has alleged in

   counterclaims that the asserted patents are invalid and unenforceable.

         In July 2021, I held a three-day bench trial. As required by Federal Rule of

   Civil Procedure 52(a)(l), I have set forth separately below my findings of fact and

   conclusions of law. Because I conclude that Par failed to prove by a

   preponderance of the evidence that Eagle's ANDA product will infringe the

   asserted patents, I need not and do not address Eagle's counterclaims.

   I.    THE STATUTORY AND REGULATORY FRAMEWORK

         The ANDA procedures out of which this case arise were established by FDA

   regulations promulgated pursuant to the Federal Food, Drug, and Cosmetic Act

   (FDCA), 21 U.S.C. § 301 et seq., and specifically by the so-called Hatch-Waxman
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 3 of 32 PageID #: 27882




   Amendments to the FDCA. Justice Kagan provided in Caraco Pharmaceutical

   Laboratories, Ltd. v. Novo Nordisk A/S, 566 U.S. 399 (2012) this helpful summary

   of the provisions of the Amendments and the FDA regulations that bear on this

   case:

               The FDA regulates the manufacture, sale, and labeling of
               prescription drugs under a complex statutory scheme. To
               begin at the beginning: When a brand manufacturer wishes
               to market a novel drug, it must submit a new drug
               application (NDA) to the FDA for approval. The NDA
               must include, among other things, a statement of the
               drug's components, scientific data showing that the drug
               is safe and effective, and proposed labeling describing the
               uses for which the drug may be marketed. The FDA may
               approve a brand-name drug for multiple methods ofuse-
               either to treat different conditions or to treat the same
               condition in different ways.

               Once the FDA has approved a brand manufacturer's drug,
               another company may seek permission to market a generic
               version pursuant to legislation known as the Hatch-
               Waxman Amendments. Those amendments allow a
               generic competitor to file an abbreviated new drug
               application (ANDA) piggy-backing on the brand's NDA.
               Rather than providing independent evidence of safety and
               efficacy, the typical ANDA shows that the generic drug
               has the same active ingredients as, and is biologically
               equivalent to, the brand-name drug. As we have
               previously recognized, this process is designed to speed
               the introduction of low-cost generic drugs to market.

               Because the FDA cannot authorize a generic drug that
               would infringe a patent, the timing of an ANDA's
               approval depends on the scope and duration of the patents
               covering the brand-name drug. Those patents come in
               different varieties. One type protects the drug compound
               itself. Another kind ... gives the brand manufacturer
                                           2
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 4 of 32 PageID #: 27883




               exclusive rights over a particular method of using the drug.
               In some circumstances, a brand manufacturer may hold
               such a method-of-use patent even after its patent on the
               drug compound has expired.

               To facilitate the approval of generic drugs as soon as
               patents allow, the Hatch-Waxman Amendments and FDA
               regulations direct brand manufacturers to file information
               about their patents. The statute mandates that a brand
               submit in its NDA the patent number and the expiration
               date of any patent which claims the drug for which the
               brand submitted the NDA or which claims a method of
               using such drug. And the regulations issued under that
               statute require that, once an NDA is approved, the brand
               provide a description of any method-of-use patent it holds.
               That description is known as a use code, and the brand
               submits it on FDA Form 3542. . . . [T]he FDA does not
               attempt to verify the accuracy of the use codes that brand
               manufacturers supply. It simply publishes the codes,
               along with the corresponding patent numbers and
               expiration dates, in a fat, brightly hued volume called the
               Orange Book (less colorfully but more officially
               denominated Approved Drug Products With Therapeutic
               Equivalence Evaluations).

               After consulting the Orange Book, a company filing an
               ANDA must assure the FDA that its proposed generic drug
               will not infringe the brand's patents. When no patents are
               listed in the Orange Book or all listed patents have expired
               (or will expire prior to the ANDA's approval), the generic
               manufacturer simply certifies to that effect. Otherwise,
               the applicant has two possible ways to obtain approval.

               One option is to submit a so-called section viii statement,
               which asserts that the generic manufacturer will market
               the drug for one or more methods of use not covered by
               the brand's patents. A section viii statement is typically
               used when the brand's patent on the drug compound has
               expired and the brand holds patents on only some
               approved methods of using the drug. If the ANDA
                                            3
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 5 of 32 PageID #: 27884




               applicant follows this route, it will propose labeling for the
               generic drug that "carves out" from the brand's approved
               label the still-patented methods of use. The FDA may
               approve such a modified label as an exception to the usual
               rule that a generic drug must bear the same label as the
               brand-name product. FDA acceptance of the carve-out
               label allows the generic company to place its drug on the
               market (assuming the ANDA meets other requirements),
               but only for a subset of approved uses-i. e., those not
               covered by the brand's patents.

                                          ****
               The generic manufacturer's second option is to file a so-
               called paragraph N certification, which states that a listed
               patent "is invalid or will not be infringed by the
               manufacture, use, or sale of the generic drug." 21 U.S.C.
               § 355G)(2)(A)(vii)(N). A generic manufacturer will
               typically take this path in either of two situations: if it
               wants to market the drug for all uses, rather than carving
               out those still allegedly under patent; or if it discovers, as
               described above, that any carve-out label it is willing to
               adopt cannot avoid the brand's use code. Filing a
               paragraph IV certification means provoking litigation.
               The patent statute treats such a filing as itself an act of
               infringement, which gives the brand an immediate right to
               sue [under] 35 U.S.C. § 271(e)(2)(A). Assuming the brand
               does so, the FDA generally may not approve the ANDA
               until 3 0 months pass or the court finds the patent invalid
               or not infringed. Accordingly, the paragraph IV process is
               likely to keep the generic drug off the market for a lengthy
               period, but may eventually enable the generic company to
               market its drug for all approved uses.

   566 U.S. at 404-08 (irrelevant citations and internal quotation marks omitted).




                                             4
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 6 of 32 PageID #: 27885




   II.   FINDINGS OF FACT

         A.     Vasostrict® and the Asserted Patents

         1.     Vasostrict® is an injection product used to increase blood pressure in

   adults with vasodilatory shock. D.I. 268-1 ,I 7. Vasostrict® works because its

   active ingredient-vasopressin-causes contraction of vascular and other smooth

   muscle cells. D.I. 268-1 ,I 6.

         2.     In September 2012, JHP Pharmaceuticals, LLC filed with the FDA an

   NDA for approval to manufacture and sell Vasostrict®. D.I. 268-1 ,I 7. In

   February 2014, while that NDA was pending before the FDA, Par Pharmaceutical

   Companies, Inc. acquired JHP, which subsequently changed its name to Par Sterile

   Products, LLC. D.I. 268-1 ,I 8. Two months later, the FDA approved the

   Vasostrict® NDA, and in November 2014 Par began selling Vasostrict®. D.I. 268-



         3.     Par listed the #209 and #785 patents in the Orange Book for

   Vasostrict®. D.I. 268-1 ,I 34. The #785 patent is directed to specified vasopressin

   compositions and the #209 patent is directed to methods of increasing blood

   pressure using such compositions. Both patents require that the vasopressin

   compositions have a pH of between 3.7 and 3.9.

         4.     Claim 1 of the #785 patent recites:

                A pharmaceutical composition comprising, in a unit
                dosage form, from about 0.01 mg/mL to about 0.07

                                             5
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 7 of 32 PageID #: 27886




               mg/mL of vasopressin or a pharmaceutically-acceptable
               salt thereof, wherein the unit dosage form further
               comprises impurities that are present in an amount of0.9%
               to 1. 7%, wherein the impurities have from about 85% to
               about 100% sequence homology to SEQ ID NO.: 1, and
               wherein the unit dosage form has a pH of 3. 7-3.9.

   Claim 1 of the #785 patent (emphasis added). Claims 5 and 8 of the #785 patent

   depend from claim 1.

         5.    Claim 1 of the #209 patent recites:

               A method of increasing blood pressure in a human in need
               thereof, the method comprising administering to the
               human a unit dosage form, wherein
                     the unit dosage form comprises from about 0.01
                     mg/mL to about 0.07 mg/mL of vasopressin or a
                     pharmaceutically acceptable salt thereof, wherein:
                           the unit dosage form has a pH of 3. 7-3.9;
                           the unit dosage form further comprises
                           impurities that are present in an amount of
                           0.9% - 1.7%, wherein the impurities have
                           from about 85% to about 100% sequence
                           homology to SEQ ID NO.: 1;
                     the administration provides to the human from
                     about 0.01 units of vasopressin or the
                     pharmaceutically-acceptable salt thereof per minute
                     to about 0.1 units of vasopressin or the
                     pharmaceutically-acceptable salt thereof per
                     minute; and
                     the human is hypotensive.

   Claim 1 of the #209 patent (emphasis added). Claims 4, 5, and 7 of the #209

   patent depend from claim 1.




                                            6
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 8 of 32 PageID #: 27887




         6.     pH is a measurement of the acidity or basicity of an aqueous solution.

   Tr. 200:20-201 :8.

         B.     The Artisan of Ordinary Skill

         7.     "A court construing a patent claim seeks to accord a claim the

   meaning it would have to a person of ordinary skill in the art at the time of the

   invention." lnnova/Pure Water, Inc. v. Safari Water Filtration Sys., 381 F.3d

   1111, 1116 (Fed. Cir. 2004). The parties offered at trial competing but similar

   definitions of the artisan of ordinary skill to whom the asserted patents are

   directed. Both parties stated that their positions "would not change if the Court

   were to adopt the other side's definition" of a skilled artisan. D.I. 290 ,r 462; D.I.

   284 ,r 45. Accordingly, I will adopt Par's proposal that an artisan of ordinary skill

                would have a Master's, Phann.D., or Ph.D. in the field of
                pharmaceutical sciences or a related discipline and several
                years of experience in the development of pharmaceutical
                dosage forms. [An artisan of ordinary skill] may also have
                less formal education and a greater amo[unt] of
                experience. Further, [an artisan of ordinary skill] would
                have had access to and would have worked in
                collaboration with persons who have several years of
                experience in the formulation of drug products as well as
                other professionals in the drug development field, such as
                pharmacologists, chemists, biologists, or clinicians.

   D.I. 284 ,r 45.

          8.     The parties agree that an artisan of ordinary skill would round pH

   readings to the nearest tenth decimal and that, therefore, the pH limitation of the


                                              7
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 9 of 32 PageID #: 27888




   asserted claims-i.e., the requirement that the pharmaceutical composition in the

   #785 patent and the unit dosage form in the #209 patent have a pH between 3.7 and

   3 .9-is met when the pH is greater than or equal to 3 .65 and less than or equal to

   3.94. D.I. 290 ,I 323.

           C.       Eagle's ANDA and its ANDA Product

           9.       In January 2018, Eagle filed its ANDA for approval to manufacture

   and sell a generic version ofVasostrict® before the asserted patents expire. D.I.

   268-1   ,r 40.
           10.      Eagle's ANDA includes a paragraph IV certification that states

   Eagle's belief that the asserted patents are invalid or will not be infringed by the

   commercial manufacture, use, or sale of Eagle's proposed ANDA product. D.I.

   268-1141.

           11.      Eagle's ANDA contains specifications that define, among other

   things, the acceptable pH ranges of Eagle's ANDA product at different stages of

   the product's manufacturing process and during its shelf life. Tr. 349:5-350:2;

   DTX-327 at 1. Eagle's ANDA seeks approval for a product with a shelf life of 24

   months at a refrigerated storage temperature of2-8 °C. D.I. 268-1     ,r 43.
           12.      Eagle represented in its ANDA that both the "release [pH]

   specification" and the "stability [pH] specification" of its ANDA product are 3 .4-




                                               8
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 10 of 32 PageID #: 27889




    3.6. DTX-678 at 2 (stating that the "Release Specification" for pH is "3.4 - 3.6"

    and that the "Stability Specification" for pH is "[s]ame as release").

          13.    Like Eagle's ANDA, the parties throughout the trial used the terms

    "release specification" and "stability specification." Par maintained at trial that the

    definitions of these terms are matters of fact, Tr. 32:20-22, but Par's counsel also

   told me during trial that both terms had a "regulatory definition," Tr. 32:20-33: 12.

          14.    Neither Par nor Eagle sought to introduce at trial expert testimony

    about FDA procedures or regulations.

          15.    The parties agree, and I find, that the FDA's definition of"release

    specification" is set forth in 21 C.F .R. § 211.165. Section 211.165(a) provides that

    "[f]or each batch of [a] drug product, there shall be appropriate laboratory

    determination of satisfactory conformance to final specifications for the drug

    product, including the identity and strength of each active ingredient, prior to

    release." The parties did not cite and I was unable to find an FDA regulation or

    provision in the FDCA that defines "release." But§ 211.165 is titled "Testing and

    release for dis-tribution." 21 C.F.R. § 211.165 (emphasis added). And the FDA's

    definitions of "batch number" and "manufacturing, processing, packing, or

    holding" make clear that "release for distribution" means release in final packaged

    form for distribution for consumption by patients. See 21 C.F.R § 210.3(b)(l 1)

    (defining "batch number" as "any distinctive combination of letters, numbers, or

                                               9
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 11 of 32 PageID #: 27890




    symbols, or any combination of them, from which the complete history of the

    manufacture, processing, packing, holding, and distribution of a batch or lot of

    drug product or other material can be determined") (emphasis added); 21 C.F .R. §

    210.3(b)(12) (defining "[m]anufacture, processing, packing, or holding of a drug

    product" as "include[ing] packaging and labeling operations, testing, and quality

    control of drug products"). Thus, I find that the release pH specification in Eagle's

    ANDA means the pH specification for its ANDA product immediately prior to the

    product's release for distribution.

           16.   Par and Eagle agree, and I find, that Eagle's ANDA product cannot

    lawfully be released for distribution unless, at the time of the release, the product

    has a pH of between 3.4 and 3.6 (i.e., before rounding, between 3.35 and 3.64).

           17.   The parties agree, and I find, that "stability specification" means "the

    combination of physical, chemical, biological, and microbiological tests and

    acceptance criteria that a drug product should meet throughout its shelf-life." D.I.

    284 1 84; D.I. 276 at 2. The FDA defines "acceptance criteria" as "the product

    specifications and acceptance/rejection criteria, such as acceptable quality level

    and unacceptable quality level, with an associated sampling plan, that are

    necessary for making a decision to accept or reject a lot or batch (or any other

    convenient subgroups of manufactured units)." 21 C.F.R. § 210.3(b)(20). Based

    on these definitions and the stability pH specification set forth in Eagle's ANDA, I


                                              10
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 12 of 32 PageID #: 27891




    find that Eagle's ANDA product cannot not lawfully be distributed for use and

    would not be approved for distribution by the FDA unless, at all periods during the

    product's shelf life, the product's pH is between 3.4 and 3.6 (i.e., before rounding,

    between 3.35 and 3.64). Thus, to comply with its ANDA specifications, Eagle's

    generic version ofVasostrict® must have a pH of3.4 to 3.6 at the time of its release

    for distribution and for its entire shelf life.

            18.   Eagle has manufactured to date 17 batches of its ANDA product. D.I.

    268-1   ,r 44; Tr. 151:2-8.   The batches are numbered SVAOOl through SVA017. It

    is undisputed that two batches (SVAO 10 and SVAO 15) were rejected by Eagle for

    reasons unrelated to any of the disputed issues in this case. The parties did not

    adduce at trial evidence of the pH data for those batches.

            19.   Batches SVAOO 1 through SVA003 (referred to as the "registration

    batches") were manufactured in March 2017 to evaluate the stability of Eagle's

    ANDA product. D.I. 268-1145; Tr. 179:3-14, 220:19-221:3, 351:8-19. At the

    time of their manufacture, the registration batches had release and stability pH

    specifications of 2.5-4.5. DTX-323 at 12-13; Tr. 375:15-20, 263:17-21. But

    after the asserted patents were published in June 2017, Eagle narrowed the release

    and stability pH specifications for its ANDA Product to 3.4-3.6. DTX-327 at 1;

    Tr. 375:21-23, 264:20-24.




                                                 11
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 13 of 32 PageID #: 27892




          20.    Batches SVA004 through SVA006 (referred to as "characterization

   batches") were manufactured in March and April 2019. D.I. 268-1        ,r 46; Tr.
    352:2-9. The characterization batches were manufactured "in accordance with the

   manufacturing process used for the registration batches." D.I. 268-1    ,r 47; DTX-
    331 at 20. Eagle placed samples from Batches SVA00l through SAV006 into

    stability studies to evaluate whether these batches would remain in-specification

    over their shelf lives. Tr. 353:18-354:10; DTX-331 at 4, 20. To do this

    evaluation, Eagle performed three distinct stability studies, storing the samples at:

    (1) room temperature for 12 months; (2) refrigerated temperature for 24 months;

    and (3) refrigerated temperature for a period of time ( 12 months for the registration

    batches and 21 months for the characterization batches), followed by room

    temperature for a period of time (12 months for the registration batches and 7.5

    months for the characterization batches). DTX-331 at 4-7, 20-23; see also DTX-

    727 at 4-7, 20-23; PTX-1427 at 4-7, 20-23; Tr. 353:18-354:10. Par has based its

    infringement arguments solely on the studies that evaluated stability at a

    refrigerated temperature for 24 months. See D.I. 283 at 1 ("Eagle's ANDA

    product has a drift problem: when stored in refrigerated conditions, its pH tends to

    rise."); D.I. 283 at 3 ("[T]he pH [of the ANDA product] tends to rise over time

    when stored in refrigerated conditions."); D.I. 284 ,r,r 107-116 (analyzing only the




                                              12
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 14 of 32 PageID #: 27893




    pH data from the refrigerated stability studies). Thus, unless otherwise noted, the

    following references to pH data refer to refrigerated pH data.

          21.    During the stability study of SVA00 1, Eagle recorded a pH level of

    3.69 (which rounds to 3.7) at the 24-month mark-i.e., at the very end of

    SVA00l 's a shelf life. DTX-331 at 9; DTX-727 at 9; see also DDX7-1; DTX-993

    at 1; Tr. 357:19-358:2. All other pH measurements for SVA00l and all pH

    measurements for Eagle's other registration and characterization batches remained

    within the stability specification of3.4-3.6 for the duration of those batches' shelf

    lives. Tr. 357:3-358:10; see also DDX7-1; DTX-993. After an investigation into

    the lone out-of-specification result for SVA00l, "[t]he root cause ... was

    determined to be [that] batch SVA00l was released at the upper limit of the pH

    specification" at a pH of3.64. DTX-331 at 9; DTX-727 at 9; Tr. 362:2-10.

          22.    In response to the single out-of-specification pH test result for

    SVA00l, Eagle "optimized" its manufactwing process "to assure tighter control of

    pH." DTX-331 at 9; DTX-727 at 9; PTX-1433 at 9; Tr. 362: 11-20. To achieve

    this optimization, Eagle made three adjustments to its manufacturing process.

    First, Eagle narrowed the specified pH range for its pH adjustment step-i.e., the

    step where Eagle adds acid to its ANDA product to achieve its desired pH. The pH

    range for this step for the pre-optimization batches had been 3.4-3.6 with a target

    of 3 .5. For the post-optimization batches, Eagle changed the specified pH range to

                                              13
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 15 of 32 PageID #: 27894




    3.42-3.49 with a target of3.45. Compare DTX-323 at 5 with DTX-323 at 10, 16;

    see also DTX-324 at 25; Tr. 363:15-24, 371 :14-72:2. Second, Eagle added a new

    pH stabilization step after the pH adjustment step to ensure pH uniformity. Tr.

    366:22-67: 1. The pH stabilization step requires mixing the solution for no less

    than 20 minutes, and then pulling samples from the mixing vessel to measure pH at

    ten-minute intervals. DTX-323 at 10, 16; DTX-324 at 27; Tr. 365:7-13, 372:3-8.

    Each pH measurement taken during the pH stabilization step must be within 0.03

    pH units of the preceding measurement, DTX-323 at 10, 16; DTX-324 at 27; Tr.

    365:23-366:2, and the pH measurement taken at the end of the stabilization step

    must be between 3.42 and 3.50, DTX-323 at 10, 16; DTX-324 at 27; Tr. 365:21-

    22, 372:9-13. Third, Eagle narrowed the in-process pH specifications for the pH

    measurements taken immediately before and after a filtration step from 2.5-4.5

    (for the pre-optimization batches) to 3.42-3.54 (for the post-optimization batches).

    DTX-323 at 12-13; Tr. 373:12-374:2.

          23.    Eagle stated in its ANDA that these process and specification

    modifications "were implemented to provide greater assurance [that] all

    future ... batches will remain within the proposed stability specifications through

    the end of shelf life (24 months) for all labeled storage conditions." DTX-331 at

    24; DTX-727 at 25; see also DTX-133 at 21 (Eagle stating to the FDA that the

    process and specification modifications were designed to "ensure the pH remains

                                             14
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 16 of 32 PageID #: 27895




   within the established [pH] range during finished product manufacturing and

   through the proposed shelf life").

         24.    Eagle represented in its ANDA that it will use its optimized

   manufacturing process to manufacture its ANDA product. See generally DTX-

   324; see also DTX-133 at 21; Tr. 364:12-18, 466:18-467:4.

         25.    Every batch of Eagle's ANDA product manufactured after SVA006

   (i.e., batches SVA007 through SVAO 17) has been manufactured using Eagle's

   new, optimized process.

         26.    The pH measurements for the first six batches of Eagle's ANDA

   product (i.e., the pre-optimization batches) and batches SVA007 through SVAO 17

   (i.e., the post-optimization batches) are summarized in Appendix Table 1.

         27.    Par argues that the post-optimization batches' data "show a tendency

   for pH to rise between final in-process testing and release testing, by as much as

   0.07 pH units, such that batches made at a pH within the latest in-process

   specification (up to 3.54) can rise to at least pH 3.61 by the time of release." D.I.

   283 at 5. Par also argues that pH stability data for the "optimized" batches shows

   that pH continues to "drift" after release, by as much as 0.06 pH units. D.I. 283 at

   5. But the data do not establish that Eagle's ANDA product has the "drift

   problem" Par claims; instead, the pH data establish that it is more likely than not

   that Eagle's ANDA product will not meet the 3.7-3.9 pH range claimed in the

                                             15
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 17 of 32 PageID #: 27896




    asserted patents. The data show that Eagle has taken approximately 200 pH

    stability measurements since March 2017. DTX-993 at 1, 5, 7, 9. Only one of

    those pH stability measurements (for batch SVA00l) was outside of Eagle's

    ANDA stability specification and within the range of the pH limitation claimed in

    the asserted patents. DDX7-1; DTX-993 at 1, 5, 7, 9; Tr. 357:11-358:22. And on

    every occasion that a pH measurement was taken since Eagle optimized its

    manufacturing process, the pH measurement has been within the stability pH

    specification in Eagle's ANDA and outside the pH limitation claimed in the

    asserted patents.

          28.    Eagle's optimized manufacturing process achieved its goal of assuring

    a tighter control over pH. As shown in the table below, the optimized process

    enabled Eagle to maintain ( 1) a pH of around 3 .50 during manufacturing and

    release and (2) a stability pH of around 3 .50 during refrigerated storage.

                                     Pre-         Post-                     Refrigerated
                                  Filtration    Filtration     Release        Stabili
     Pre-Optimization Batches
                                   3.5-3.7          3.5-3.7    3.53-3.64     3.39-3.75
            (SVA00l-SVA006)
     Post-Optimization Batches
                                  3.48-3.53     3.44-3.50      3.45-3.57     3.46-3.55
            (SVA007-SVA0l 7)

    DTX-993; Tr. 360:6-13, 361:2-16. The fact that none of the pH measurements for

    the post-optimization batches approach the top end of Eagle's release specification

    (3 .64) is telling, because the "root cause" of SVA00 1's out-of-specification (and

    infringing) pH measurement "was determined to be [the fact that] batch SVA00l
                                               16
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 18 of 32 PageID #: 27897




    was released at the upper limit of the pH specification." DTX-331 at 9; DTX-727

    at 9; Tr. 362:2-10.

          29.    Par is correct that pH measurements for the tested batches varied over

    the course of the batches' shelf lives. But this variability does not make it more

    likely than not that Eagle's ANDA product will meet the claimed pH limitation. I

    make this finding for two reasons. First, contrary to Par's suggestion, the stability

    pH data for individual batches do not show a steady and inevitable creep (i.e., drift)

    to higher pH values. Instead, the data show minor fluctuations in pH over a

    batch's shelf life. Moreover, these fluctuations do not reveal any discernible trend.

    Sometimes the pH value increases between measurements; sometimes it decreases.

    Second, the pH fluctuations observed over the shelf lives of the post-optimization

    batches, as Par's expert admitted, are "in the neighborhood of ... [0] .05 and

    generally located around 3.50-3.52." Tr. 295:18-296:2, 358:11-22, 360:6-13,

    361:2-16, 377:21-378:3. It follows that the pH measurements for Eagle's ANDA

    product will be between 3.45 (that is, 3.50 minus 0.05) and 3.57 (that is, 3.52 plus

    0.05) at the time of their release and over their shelf lives.

          3 0.   Par has not demonstrated by a preponderance of the evidence that

    Eagle believes it is not bound by its representation to the FDA that it will use its

    optimized manufacturing process to manufacture its ANDA product. Nor has Par

    demonstrated by a preponderance of the evidence that Eagle will use a

                                               17
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 19 of 32 PageID #: 27898




    manufacturing process other than its optimized manufacturing process to

    manufacture its ANDA product. Par argues that "Eagle has steadfastly refused to

    lower its release pH specification below 3.6 (3.64 rounded)," D.I. 283 at 19, and

    appears to suggest that I can infer from that "refusal" an intent to use a

    manufacturing process other than Eagle's optimized process, see D.I. 283 at 19

    ("Eagle's refusal to [lower its release pH specification] speaks volumes about its

    true intent-it clearly wishes to reserve the right to sell products that, at the time of

    release, have a pH of3.60 or higher, presumably because it knows that products

    made at the upper end of its in-process pH specification can drift into that range by

    the time of release testing."). But Par adduced no evidence at trial from which it

    could be inferred that the FDA (or any other entity) asked Eagle to lower its release

    pH specification, let alone that Eagle refused to comply with such a request. It also

    makes sense that the FDA would not make such a request, since Eagle represented

    to the FDA that it would use the optimized process and since the data for the

    optimized process shared by Eagle with the FDA demonstrate that that process

    results in products that comply with both the ANDA' s release pH specification and

    its stability pH specification.

          31.    I find therefore as a matter of fact that even if Eagle's ANDA product

    were not required as a matter of law to maintain the stability pH specification set

    forth in Eagle's ANDA, because Eagle will have to use the optimized

                                               18
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 20 of 32 PageID #: 27899




    manufacturing process it committed to in its ANDA, the product Eagle will

    manufacture and sell will not have a pH that would drift into the range of the pH

    limitation claimed in the asserted patents.

           32.    Par has not demonstrated by a preponderance of the evidence that a

    generic version of V asostrict® manufactured according to Eagle's optimized

    process will have a pH that does not meet the stability pH specification. The pH

    measurement data adduced at trial demonstrates that if Eagle uses its optimized

    process to manufacture its ANDA product, the product will have a pH that meets

    the ANDA' s stability pH specification.

           3 3.   Par adduced at trial no evidence from which it could be reasonably

    inferred that Eagle believes it is not legally bound by the stability pH specification

    in its ANDA.

           34.    Par has not demonstrated by a preponderance of the evidence that

    Eagle will distribute a generic version of Vasostrict® that does not meet the

    stability pH specification in its ANDA.

    III.   LEGAL STANDARDS FOR INFRINGEMENT
           Analyzing infringement involves two steps. The first step is to construe

    disputed patent terms consistently with how they would be understood by an

    artisan of ordinary skill. Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir.

    2005) (en bane). The second step is to determine whether the accused products or


                                              19
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 21 of 32 PageID #: 27900




    methods infringe the patent, by comparing those products or methods to the

    construed claims. Markman v. Westview Instruments, Inc., 52 F.3d 967,976 (Fed.

    Cir. 1995) (en bane), aff'd, 517 U.S. 370 (1996). The first step in the infringement

    analysis is a question of law; the second is a question of fact. Glaxo, Inc. v.

   Novopharm, Ltd., 110 F.3d 1562, 1565 (Fed. Cir. 1997). A patentee bears the

    burden of proving infringement by a preponderance of the evidence. Envirotech

    Corp. v. Al George, Inc., 730 F.2d 753, 758 (Fed. Cir. 1984). 1

          As noted above,§ 271(e)(2)(A) of the Patent Act defines the filing of an

    ANDA with a paragraph IV certification as an act of infringement. That definition

    "create[s] case or controversy jurisdiction to enable a court to promptly resolve any

    dispute concerning infringement and validity" of patents listed in the Orange Book.

    Glaxo, 110 F.3d at 1569. "Notwithstanding this defined act of infringement, a

    district court's inquiry in a suit brought under§ 27l{e)(2) is the same as it is in any

    other infringement suit, viz., whether the patent in question is 'invalid or will not be

    infringed by the manufacture, use, or sale of the drug for which the (ANDA] is




    1
      Par alleges that Eagle's manufacture and sale of its ANDA product will directly
    infringe and induce the infringement of the asserted patents. Because I find that
    Eagle's ANDA product does not infringe the asserted patents, Par's theory of
    induced infringement necessarily fails. See Epcon Gas Sys., Inc. v. Bauer
    Compressors, Inc., 279 F.3d 1022, 1033 (Fed. Cir. 2002). ("[T]here can be no
    inducement of infringement without direct infringement by some party.").

                                              20
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 22 of 32 PageID #: 27901




   submitted."' Id. (italics in the original) (underline added) (quoting 21 U.S.C. §

   355G)(2)(A)(vii)(IV)). Thus, "the ultimate infringement question is determined by

   traditional patent law principles and, if a product that an ANDA applicant is asking

   the FDA to approve for sale falls within the scope of an issued patent, a judgment

   of infringement must necessarily ensue." Sunovion Pharms., Inc. v. Teva Pharms.

    USA, Inc., 731 F.3d 1271, 1278 (Fed. Cir. 2013). By the same token, if the product

   that an ANDA applicant is asking the FDA to approve falls outside the scope of an

   asserted patent, a judgment of noninfringement must follow. In short, "[w]hat [the

   ANDA applicant] has asked the FDA to approve as a regulatory matter is the

   subject matter that determines whether infringement will occur." Id. at 1278.

          The infringement analysis in an ANDA case is most straightforward when

   the ANDA' s specification directly addresses the elements of the asserted claims

   that are at issue. "Because drug manufacturers are bound by strict statutory

   provisions to sell only those products that comport with the ANDA' s description of

   the drug, an ANDA specification defining a proposed generic drug in a manner

   that directly addresses the issue of infringement will control the infringement

    inquiry." Abbott Lab ys v. TorPharm, Inc., 300 F.3d 1367, 1373 (Fed. Cir. 2002).

    As the Federal Circuit explained in Bayer AG v. Elan Pharmaceutical Research

    Corp., 212 F.3d 1241 (Fed. Cir. 2000):

                [i]f any of the statements in [the ANDA's] specification
                are false, [the ANDA filer] is subject to civil penalties and
                                             21
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 23 of 32 PageID #: 27902




                 the withdrawal of the approval of its drug. Additionally,
                 if [the ANDA filer] introduces a drug into interstate
                 commerce without complying with the approval
                 requirements of 21 U.S.C. § 355, it is subject to various
                 additional penalties, including an injunction, criminal
                 sanctions, seizure of the unapproved drug, and debarment
                 of its corporation and individual officials from submitting
                 or assisting in the submission of an ANDA in the future.
                 [The ANDA filer] also would be subject to criminal
                 prosecution for making false statements to the FDA under
                 18 U.S.C. § 1001, conspiring to defraud the United States
                 under 18 U.S.C. § 371, and obstructing proceedings before
                 a federal agency under 18 U.S.C. § 1501. If [the ANDA
                 filer] changes its ANDA, it must file the changes with the
                 FDA, and if the changes are to the drug's specification,
                 [the ANDA filer] must obtain approval for the changes
                 before they can be made.


    Id. at 1249-50 (citations omitted). Because of these statutory and regulatory

    requirements and the consequences that flow from failing to abide by them, courts

    "cannot assume that [an ANDA filer] will not act in full compliance with its

    representations to the FDA." In re Brimonidine Patent Litigation, 643 F .3d 1366,

    1378 (Fed. Cir. 2011).

          This principle that an ANDA filer is bound by the representations and

    specifications in its ANDA is central to the infringement inquiry. And if an

    ANDA specification describes a product that either necessarily infringes an

    asserted patent or necessarily does not infringe the patent, the specification dictates

    the outcome of the infringement analysis. See Ferring B. V. v. Watson Lab ys, lnc-

    Florida, 764 F.3d 1401, 1409 (Fed. Cir. 2014) ("In some cases, the ANDA
                                              22
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 24 of 32 PageID #: 27903




    specification directly resolves the infringement question because it defines a

    proposed generic product in a manner that either meets the limitations of an

    asserted patent claim or is outside the scope of such a claim."); Elan, 212 F.3d at

    1249 (finding that an ANDA specification that clearly defined a noninfringing

    product "mandate[d] a finding of no literal infringement").

    IV.   DISCUSSION

          Par brought this infringement action pursuant to§ 271(e)(2)(A) based on

    Eagle's paragraph IV certification. It has asserted claims 1, 4, 5, and 7 of the #209

    patent and claims 1, 5, and 8 of the #785 patent. All the asserted claims require

    vasopressin compositions with a pH of 3. 7 to 3 .9. The parties did not ask me to

    construe this pH limitation and therefore it is understood to have its plain and

    ordinary meaning. Phillips, 415 F.3d at 1312.

          Eagle stipulated before trial that its ANDA product infringes every

    limitation of the asserted claims except for the pH limitation. D.I. 268 ,r 58; D.I.

    251 at 1. Thus, Par's infringement case turns on whether Eagle's ANDA product

    is more likely than not to have a pH between 3.7 and 3.9.

          I have already determined as a matter of fact that to comply with its ANDA

    specifications, Eagle's generic version ofVasostrict® must have a pH of 3.4 to 3.6

    at the time of its release for distribution and for its entire shelf life. Accordingly,

    the ANDA product Eagle is asking the FDA to approve cannot have at the time of


                                               23
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 25 of 32 PageID #: 27904




    its release or at any time during its shelf life a pH between 3. 7 and 3. 9, and

   therefore a judgment of noninfringement "must necessarily ensue." Sunovion

   Pharms., 731 F.3d at 1278. In other words, Eagle's ANDA's release and stability

   pH specifications define its proposed generic product in a manner that directly

    addresses the issue of infringement raised by Par; and therefore the ANDA

    "controls the infringement inquiry" and requires a judgment of noninfringement.

          Par argues that "[t]wo undisputed facts compel a finding of infringement."

    D.I. 283 at 1. In Par's words:

                 First, Eagle's ANDA product has a drift problem: when
                 stored in refrigerated conditions, its pH tends to rise. This
                 is true even for batches made using Eagle's supposedly
                 "optimized" manufacturing process.

                 Second, per its release specification, Eagle seeks authority
                 to release products into the marketplace with pH values up
                 to 3 .64, such that if those products drift upward just 0.01
                 pH unit-and the data shows they would drift far further--
                 Eagle's products would rise into Par's claimed pH range.

                 These facts, taken together, mean that Eagle is seeking
                 authority to sell products that would more likely than not
                 infringe Par's patents. That is Hatch-Waxman Act
                 infringement.

    D.I. 283 at 1.

          These alleged facts, however, are neither undisputed nor correct. With

    respect to the first alleged fact, as explained above, the pH measurements taken

    from Eagle's batches negate Par's claims that Eagle's ANDA product has a "drift

                                               24
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 26 of 32 PageID #: 27905




    problem." Par's second alleged fact makes too much of too little. It is true that

    Eagle's ANDA product's release pH specification, if read in isolation, allows for a

    pH range of between 3 .4 and 3 .6; and it is true that a pH of 3 .64 would meet that

    specification. But the release specification is not the only specification in Eagle's

    ANDA; and it is not accurate to say that Eagle "seeks authority to release products

    into the marketplace with pH values up to 3.64." Rather, Eagle seeks authority to

    release products into the marketplace that satisfy both the release pH specification

    and the stability pH specification, and thus it seeks authority to distribute products

    that have a pH of between 3.4 and 3.6 from the time of their release for distribution

    through the entirety of the products ' shelf lives.

          Par argues that the "release specification is the gatekeeper for what Eagle

    will or will not be authoriz~d to sell and thereby defines the scope of its authority

    under the ANDA." D.I. 283 at 1. But it is the entirety of Eagle's ANDA, not a

    single specification in the ANDA, that "defines the scope of [Eagle's] authority

    under the ANDA." Par wants me to assume that Eagle will comply with the

    ANDA's release pH specification but not comply with its stability pH

    specification. It insists that "the stability specification is not a legal bar to finding

    infringement." D.I. 283 at 24. But unequivocal binding precedent holds

    otherwise. As the Federal Circuit held in In re Brimonidine, courts "cannot assume

    that [an ANDA filer] will not act infull compliance with its representations to the

                                                25
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 27 of 32 PageID #: 27906




    FDA." 643 F.3d at 1378 (emphasis added). And as the court stated in Abbott

   Laboratories, "an ANDA specification defining a proposed generic drug in a

    manner that directly addresses the issue of infringement will control the

    infringement inquiry." 300 F.3d at 1373.

          This case is virtually on all fours with In re Brimonidine. As here, the

    asserted patent in In re Brimonidine had a pH limitation that did not overlap with

    the release and stability pH specifications in the ANDA in question. Specifically,

    the asserted claims in In reBrimonidine required a pH of7.0 or greater, while the

    ANDA specified a release and stability pH between 6.5 and 6.7. 643 F.3d at 1376-

    77. Relying on testing data from the defendant's ANDA, the district court found

    that the proposed drug product's pH would fall over its shelf life and that,

    therefore, the defendant would need to manufacture the product with a pH of 7.0 or

    above to achieve a pH of between 6.5 and 6.7 over the drug's shelf life. Id. Based

    on that finding, the district court entered a judgment of infringement against the

    defendant. The Federal Circuit reversed. In doing so, it cited the language quoted

    above from Abbott that the ANDA "control[s ]" the infringement analysis and noted

    that the ANDA unambiguously defined a noninfringing product. Id. at 1377-78.

          The ANDA in this case similarly defines a noninfringing product. And

    following the Federal Circuit's lead in In re Brimonidine, I reject Par's attempt to




                                             26
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 28 of 32 PageID #: 27907




    use testing data to support a finding that Eagle would violate the binding

    representations it made to the FDA in its ANDA. 2

          But even if I were to consider that data, it would not change the outcome of

    this case. I have already found as a factual matter that Par failed to demonstrate by

    a preponderance of the evidence that Eagle believes it is not bound by either its

    ANDA stability pH specification or its representation to the FDA that it will use its

    optimized process to manufacture its ANDA product. Par similarly failed to

    demonstrate by a preponderance of the evidence that Eagle will use a




    2
      In support of its position that I can consider such data, Par cites passages from
    Abbott Laboratories and Tyco Healthcare Group LP v. Mutual Pharmaceutical
    Co., 762 F.3d 1338 (Fed. Cir. 2014). See Abbott, 300 F.3d at 1373 ("It is also
    possible, at least in theory, that other evidence may directly contradict the clear
    representations of the ANDA and create a dispute of material fact regarding the
    identity of the compound that is likely to be sold following FDA approval."); Tyco
    Healthcare, 762 F.3d at 1344 ("The question addressed in Elan and similar cases is
    whether the product that the ANDA applicant will likely market if its application is
    approved will infringe. That can occur in spite of the ANDA specification if, for
    example, the ANDA is based on faulty testing or screening procedures.") (citations
    omitted); id. ("[W]e agree with Tyco that it is not unreasonable for a patent owner
    to allege infringement under section 271(e)(2)(A) if the patent owner has evidence
    that the as-marketed commercial ANDA product will infringe, even though the
    hypothetical product specified in the ANDA could not infringe."). I have spent
    more hours than my caseload affords trying without success to reconcile these
    passages with the unequivocal holdings from the Federal Circuit cases I have cited
    above. I also wonder whether a district court has the necessary expertise or
    constitutional authority to decide either while an ANDA is pending before the
    FDA or after the FDA has approved the ANDA that the ANDA applicant
    employed faulty testing or screening procedures.

                                             27
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 29 of 32 PageID #: 27908




    manufacturing process other than its optimized process to manufacture its ANDA

    product. And finally, Par has failed to demonstrate by a preponderance of the

    evidence that a generic version ofVasostrict® manufactured according to Eagle's

    optimized process will have a pH that does not meet its ANDA's stability pH

    specification. Because of those failures, Par failed to establish by a preponderance

    of the evidence that Eagle would distribute a generic version of Vasostrict® that

    does not meet the 3.4-3.6 stability pH specification in its ANDA; and therefore,

    necessarily, Par failed to prove by a preponderance of the evidence that Eagle's

    ANDA product will infringe the 3.7-3.9 pH limitation in the asserted claims. At

    most, Par proved at trial that ifEagle were not bound by its stability pH

    specification and its representation to use its optimized manufacturing process then

    Eagle could use a different manufacturing process that could result in a drug

    product with a pH that meets the pH limitation in the asserted claims. Proof of that

   possibility is insufficient to sustain a finding of infringement under§ 271(e)(2).

    See Warner-Lambert Co. v. Apotex Corp., 316 F.3d 1348, 1364 (Fed. Cir. 2003)

    ("Section 271(e)(2) does not encompass 'speculative' claims of infringement.").

    V.    CONCLUSION
          For the reasons discussed above, I find that Eagle does not infringe claims 1,




                                             28
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 30 of 32 PageID #: 27909




    4, 5, and 7 of the #209 patent and claims 1, 5, and 8 of the #785 patent. 3

          The Court will issue an Order directing the parties to submit a proposed

    order by which the Court may enter final judgment consistent with this Opinion.




    3 On page 3 0 of its posttrial brief, Par stated: "For similar reasons, Par is entitled to
    a declaration of infringement under§ 271(a) and (b)." D.I. 283 at 30. It did not
    elaborate. Having concluded that Par failed to prove by a preponderance of the
    evidence that Eagle infringed the asserted patents, I will deny its application for a
    declaratory judgment of infringement under§ 271(a) and (b).

                                               29
           Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 31 of 32 PageID #: 27910




                                               APPENDIX TABLE 1

Batch       Pre-Filter    Post-Filter          Release           lM     3M      6M : 9M          12M    18M             24M
SVA00l U                                                         -      3.44    3.61 3.64        3.58   3.61      3.69, 3.75, 3.68
                3.7          3.6                3.64
SVA00l I                                                         3.6    3.6     3.62 3.64        3.57   3.61            3.61
SVA002 U                                                         -      3.39    3.53 3.57        3.52   3.52            3.55
                3.5          3.5                3.53
SVA002 I                                                         3.5    3.5     3.53 3.56        3.51   3.52            3.57
SVA003 U                                                         -      3.46    3.59 3.60        3.59   3.58            3.59
                3.7           3.7               3.60
SVA003 I                                                        3.6      3.6    3.59 3.63        3.60   3.58            3.62
SVA004 U                                                        3.6      3.6    3.55 3.60        3.58   3.60            3.56
                3.6            -                 3.6
SVA004 I                                                        3.6      3.6    3.56 3.61        3.58   3.6 1           3.57
SVA00S U                                                        3.5      3.6     3.6 3.57        3.56   3.54            3.55
                3.6           3.6                3.6
SVA00S I                                                        3.5      3.6     3.6 3.57        3.55   3.56            3.56
SVA006 U                                                        3.6      3.6     3.6 3.61        3.58   3.55            3.60
                3.6           3.6                3.6
SVA006 I                                                         3.6     3.6     3.6 3.61        3.59   3.53            3.59
SVA007 U                                                        3.48    3.51    3.55 3.51        3.51   3.46               -
             3.50, 3.51      3.50               3.50
SVA007 I                                                        3.54    3.5 1   3.51 3.52        3.51   3.49               -
SVA008 U                                                        3.5 1   3.5 1   3.53 3.53        3.51   3.53               -
               3.49          3.48               3.52
SVA008 I                                                        3.49    3.51    3.53 3.53        3.51   3.5 1              -
SVA009 U                                                        3.52    3.52    3.50 3.50        3.52   3.52               -
               3.48          3.48               3.48
SVA009 I                                                        3.50    3.53    3.52 3.51        3.54   3.53               -
                                        3.54    3.56     3.57
SVA0ll I       3.50          3.50                               3.49    3.48    3.48         -    -      -                 -
                                        3.51    3.49     3.47
SVA012 I        3.49         3.44       3.45    3.48     3.50   3.51    3.5 1   3.52         -    -      -                 -
SVA013 I        3.53         3.49       3.48    3.50     3.48   3.53    3.54    3.53         -    -      -                 -
SVA014          3.53         3.49               3.49                            .   .   ..                      ...
                                                                                                                      ..
SVA016          3.52         3.50               3.49
SVA017          3.53         3.50               3.47                                                                           . --··
                                                           A-1
Case 1:18-cv-00823-CFC-JLH Document 300 Filed 08/31/21 Page 32 of 32 PageID #: 27911




   Notes on Appendix Table 1

   •     Data for Appendix Table 1 were taken from DDX7-l and DTX-993.

   •      Samples were stored in both upright and inverted positions, denoted with a
   "U" or "I", respectively, following the batch names. Storage orientation does not
   affect the pH of Eagle's ANDA product. 'f.r. 316:1-9.

   •     Three pH measurements were recorded for SVAOO 1 at the 24-month mark
   because the initial pH measurement was out-of-specification. Tr. 357:19-358:2.

   •      SVAOl l through SVA013 were manufactured to validate the overall
   manufacturing process by measuring the pH of the ANDA product at various
   stages of the filling process (i.e., at the beginning, middle, and end). Tr. 154:1-20.
   SVAO 11 I has six (as opposed to three) pH measurements because the
   measurements were inadvertently repeated. Tr. 158:12-160:10, 162:17-20.




                                            A-2
